Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*914Petitioner was found guilty of using a controlled substance in violation of a prison disciplinary rule after petitioner’s urine specimen twice tested positive for the presence of cannabinoids. We reject petitioner’s contention that he was prevented from preparing a proper defense because his request for the daily worksheets and daily log relating to the drug-testing procedure was denied. The documents requested merely contained background information pertaining to the preliminary calibration procedure and identification and expiration of the reagents used (see, Matter of Sweet v Coughlin, 161 AD2d 1005, 1005-1006), which was set forth in the urinalysis procedure forms (see, Matter of Benton v Coombe, 242 AD2d 763). In any event, petitioner procured a copy of the daily log and daily worksheets from another source and relied on them during the hearing.
The misbehavior report and positive results of the two urinalysis tests provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Lahey v Kelly, 71 NY2d 135). The record fails to support petitioner’s contention that the result of the hearing was affected by any alleged bias on the part of the Hearing Officer (see, Matter of Harrison v Selsky, 198 AD2d 728, 729). To the extent that petitioner’s remaining contentions are preserved for our review, we find them to be without merit.
Mikoll, J. P., Mercure, Crew III, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.